Citation Nr: 0813149	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  99-02 508	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for lumbar strain with herniated nucleus pulposus before July 
23, 2007, and an initial rating higher than 40 percent from 
July 23, 2007. 

2. Entitlement to an initial rating higher than 20 percent 
for radiculopathy of right lower extremity. 

3. Entitlement to an initial rating higher than 10 percent 
for radiculopathy of the left lower extremity.  

REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney-at-Law

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1972 to September 1975 and on active duty for 
training from May 1978 to June 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 1997 of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), denying, in part, service connection for residuals of a 
low back injury.  

On appeal to the Board, in October 1999, the veteran appeared 
at a hearing before a Veterans Law Judge.  A transcript of 
the hearing is in the record.  In a decision, dated in July 
2000, in part, the Board denied service connection for 
residuals of a low back injury.  On appeal to the United 
States Court of Appeals for Veterans Claims (Court), in April 
2001, the Court granted a joint motion to vacate the Board's 
decision and remand the case to the Board.  In September 
2001, the Board remanded the claim to the RO for additional 
procedural and evidentiary development.  

While on appeal in a rating decision in February 2002, the RO 
granted service connection for lumbar strain with radicular 
pain in the right lower extremity and assigned an initial 
rating of 20 percent.  While on appeal in a rating decision 
in January 2003, the RO assigned an initial 20 percent for 
radiculopathy of right lower extremity and an initial 10 
percent for radiculopathy of the left lower extremity.  The 
veteran subsequently perfected an appeal with respect to the 
assigned ratings. 

In September 2003, in December 2003, in December 2004, and in 
May 2006, the Board remanded the case for further 
development.  

While on appeal in a rating decision in September 2007, the 
RO increased the rating for lumbar strain with herniated 
nucleus pulposus to 40 percent, July 23, 2007.  (date of VA 
rating examination).  The ratings for radiculopathy of each 
lower extremity remained the same. 



FINDING OF FACT

Prior to the promulgation of a Board decision on an initial 
rating higher than 20 percent for lumbar strain with 
herniated nucleus pulposus before July 23, 2007, and an 
initial rating higher than 40 percent from July 23, 2007; an 
initial rating higher than 20 percent for radiculopathy of 
right lower extremity; and an initial rating higher than 10 
percent for radiculopathy of the left lower extremity, the 
Board received written notification in April 2008 from the 
veteran's counsel that the veteran had withdrawn his appeal 
on the claims before the Board. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204.  

In April 2008, in a written notification, the veteran's 
authorized representative, a private attorney, withdrew the 
appeal on the claims before the Board, namely, an initial 
rating higher than 20 percent for lumbar strain with 
herniated nucleus pulposus before July 23, 2007, and an 
initial rating higher than 40 percent from July 23, 2007; an 
initial rating higher than 20 percent for radiculopathy of 
right lower extremity; and an initial rating higher than 10 
percent for radiculopathy of the left lower extremity.  



Accordingly, the Board does not have jurisdiction to review 
the appeal.  38 U.S.C.A. § 7105(d)(5). 


ORDER

The appeal is dismissed.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


